Case 1:20-cv-01271-JPH-DLP Document 55 Filed 07/28/20 Page 1 of 2 PageID #: 566




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 BARBARA TULLY,                                )
 KATHARINE BLACK,                              )
 MARC BLACK,                                   )
 DAVID CARTER,                                 )
 REBECCA GAINES,                               )
 ELIZABETH KMIECIAK,                           )
 CHAQUITTA MCCLEARY,                           )
 DAVID SLIVKA,                                 )
 DOMINIC TUMMINELLO,                           )
 INDIANA VOTE BY MAIL, INC.,                   )
                                               )
                           Plaintiffs,         )
                                               )
                      v.                       )     No. 1:20-cv-01271-JPH-DLP
                                               )
 PAUL OKESON,                                  )
 S. ANTHONY LONG,                              )
 SUZANNAH WILSON OVERHOLT,                     )
 ZACHARY E. KLUTZ,                             )
 CONNIE LAWSON,                                )
                                               )
                           Defendants.         )

                                         ORDER

       This matter has come before the Court on motion of Jed W. Glickstein of

 Mayer Brown LLP seeking an order granting leave to appear pro hac vice for the

 purpose of appearing as counsel on behalf of the Plaintiffs in the above-styled cause

 only, Dkt. [45]. Being fully advised, the Motion is hereby GRANTED.

       Applicant’s contact information should be entered as follows:

       Jed W. Glickstein
       MAYER BROWN LLP
       71 S. Wacker Drive
       Chicago, IL 60606
       Tel: (312) 701-8704
Case 1:20-cv-01271-JPH-DLP Document 55 Filed 07/28/20 Page 2 of 2 PageID #: 567




       jglickstein@mayerbrown.com

       Applicant shall register for electronic filing, as required by Local Rule
 5-3, within ten (10) days of the entry of this Order.


       So ORDERED.


       Date: 7/28/2020




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the court’s ECF system.

 To PHV applicant via U.S. Mail:

 Jed W. Glickstein
 MAYER BROWN LLP
 71 S. Wacker Drive
 Chicago, IL 60606
